Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art found, US 5,413,839, teaches a transfer sheet comprising a base sheet, a releasable layer laminated on the base sheet, and including minute irregularities on at least part of a surface opposite to a surface in contact with the base sheet, a peeling layer laminated entirely on the releasable layer, but fails to teach or suggest “a single color solid print layer laminated in a section on the peeling layer corresponding at least to a region where the minute irregularities of the releasable layer are formed, wherein a case that a maximum width of a recessed portion among recessed portions of the minute irregularity is taken as W, and a depth of the recessed portion of the minute irregularities is taken as D, relations (1) and (2) given below are satisfied,     10 <W/D<50   (1)
W<100 µm, 2 µm <D<10µm   (2), and 
at least one of a number of the recessed portions per unit area and the depth of the recessed portion changes stepwise”, as recited in independent claim 1. Additionally, US 5,413,839 fails to teach or suggest “a peeling layer formed on the solid print layer formed in a predetermined region on the transfer target object, and a peeling layer formed on the solid print layer and including minute irregularities in a section corresponding to the region where the solid print layer is formed, wherein in a case that a maximum width of a projected portion among projected portions of the minute irregularities is taken as W, and a height of the projected portion of the minute irregularities is taken as H, relations (1) and (2) given below are satisfied, 
10 <W/H<50   (1)
            W<100 µm, 2 µm <H<10µm   (2), and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781